SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1189
CAF 14-00520
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF ROBERT E. TROMBLEY, JR.,
PETITIONER-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

KRISTIN S. PAYNE, RESPONDENT-APPELLANT.
-----------------------------------------------
IN THE MATTER OF KRISTIN S. PAYNE,
PETITIONER-APPELLANT,

                    V

ROBERT E. TROMBLEY, JR., RESPONDENT-RESPONDENT.


KELIANN M. ARGY, ORCHARD PARK, FOR RESPONDENT-APPELLANT AND
PETITIONER-APPELLANT.

MICHAEL STEINBERG, ROCHESTER, FOR PETITIONER-RESPONDENT AND
RESPONDENT-RESPONDENT.

FARES A. RUMI, ATTORNEY FOR THE CHILDREN, ROCHESTER.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered March 5, 2014 in proceedings pursuant to Family
Court Act article 6. The order, among other things, granted sole
custody of the subject children to Robert E. Trombley, Jr.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Respondent-petitioner mother appeals from an order
that, inter alia, dismissed her cross petition seeking modification of
a prior custody order and sole custody of the children. While this
appeal was pending, the parties filed additional modification
petitions and, after a hearing, Family Court issued an order
continuing sole custody of the children with petitioner-respondent
father and visitation with the mother. We conclude that this appeal
is therefore moot (see Matter of Smith v Cashaw [appeal No. 1], 129
AD3d 1551, 1551; Matter of Morgia v Horning [appeal No. 1], 119 AD3d
1355, 1355; Matter of Kirkpatrick v Kirkpatrick, 117 AD3d 1575, 1576),
and the exception to the mootness doctrine does not apply (see Smith,
129 AD3d at 1551; Kirkpatrick, 117 AD3d at 1576; see generally Matter
                                 -2-                            1189
                                                           CAF 14-00520

of Hearst Corp. v Clyne, 50 NY2d 707, 714-715).




Entered:   November 13, 2015                      Frances E. Cafarell
                                                  Clerk of the Court